DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/21/2021 has been considered. 
Allowable Subject Matter
Claim(s) 12-18 are allowed.
Claim(s) 4, 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 11 is/are also objected to as being dependent upon an objected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20160148565) in view of Zhang et al.(2017/0018229) “Zhang”.
claim 1, Wang (Fig. 1) discloses a pixel driving circuit (pixel circuit PX [0034,0039]), comprising: 
a data writing device (transistor M2 [0035]), a voltage stabilizing storage device (capacitor unit Cu [0036]), a driving device (driving transistor M1 [0037]) and a light-emitting component (organic light emitting diodes OLEDs [0038]); wherein 
the data writing device is configured for transmitting a data signal voltage (transistor M2 provides data signals from data lines DL to storage capacitors Cs and Cm [0034-0036]); 
the driving device is configured for generating a driving current according to the data signal voltage transmitted by the data writing device (transistor M1 generates a driving current based on the supplied data voltage stored in storage capacitors from the data lines DL [0036-0037]); 
the voltage stabilizing storage device is configured for storing the data signal voltage transmitted to the driving device (capacitor unit Cu stores the data voltage supplied from data lines DL through transistor M2 to be supplied to transistor M1 [0036-0037]); 
the light-emitting component is configured for emitting light in response to the driving current generated by the driving device (OLEDs emit light based on current supplied by transistor M1 [0037-0038]); 
wherein the voltage stabilizing storage device comprises at least two voltage stabilizing storage sub-devices connected in parallel (capacitor unit Cu includes storage capacitor Cs and common capacitor Cm with transistor M3 connected in parallel [0039,0040,0045-0047]), each voltage stabilizing storage sub-device of the at least two 

Wang fails to specifically teach 
 a switch device wherein in each voltage stabilizing storage sub-device the switch device is connected between the capacitor and the driving device. 

However, Zhang teaches wherein said
a switch device (S2 Fig.3) wherein in each voltage stabilizing storage sub-device (the voltage stabilizing unit comprises a third transistor TFT3 and a second storage capacitor C2; and the driving unit comprises a driving transistor DTFT) the switch device is connected between the capacitor (C2 Fig.3) and the driving device ([0075], DTFT Fig.3). 
Therefore, it would have been obvious to one ordinary in the art before the effective filing date to combine Wang apparatus with the teaching Zhang as shown above since it is an obvious choice of engineering.  

As to claim 2, Zhang teaches wherein said
the switch device comprises a first transistor (S2 Fig.3 is a transistor TFT3). 

As to claim 7, Wang (Fig. 1) discloses the data writing device is electrically connected to a scanning signal terminal, a data signal terminal and a control terminal of the driving device (transistor M2 has a control terminal which receives a first scan signal 
the voltage stabilizing storage device is electrically connected between a first power signal terminal and the control terminal of the driving device (capacitor unit Cu is connected between ELVDD and the control terminal of transistor M1 [0039,0040,0045-0047]), wherein the switch device is electrically connected to a switch control signal terminal (transistor M3 has a control terminal receiving a control signal [0039,0040,0044]); wherein 
the driving device is electrically connected to the first power signal terminal and an anode of the light-emitting component (driving transistor M1 has a first terminal connected to ELVDD and a second terminal connected to the anode OLED [0048]), 
a cathode of the light-emitting component is electrically connected to a second power signal terminal (cathode of OLED is connected to ELVSS [0048]). 

As of claim 19, Claim 19 is rejected the same as claim 1. Only claim 19 is a pixel driving circuit of claim 1. 

As to claim 20, Wang (Fig. 1) discloses a display device (display device 100 [0025-0026]), comprising a display panel (display panel 110 [0025,0027]), wherein the display panel comprises a pixel driving circuit (pixel circuit PX [0034,0039]), and the pixel driving circuit comprises: 

the data writing device is configured for transmitting a data signal voltage (transistor M2 provides data signals from data lines DL to storage capacitors Cs and Cm [0034-0036]); 
the driving device is configured for generating a driving current according to the data signal voltage transmitted by the data writing device (transistor M1 generates a driving current based on the supplied data voltage stored in storage capacitors from the data lines DL [0036-0037]); 
the voltage stabilizing storage device is configured for storing the data signal voltage transmitted to the driving device (capacitor unit Cu includes storage capacitor Cs and common capacitor Cm with transistor M3 connected in parallel [0039,0040,0045-0047]); 
the light-emitting component is configured for emitting light in response to the driving current generated by the driving device (OLEDs emit light based on current supplied by transistor M1 [0037-0038]). 

wherein the voltage stabilizing storage device comprises at least two voltage stabilizing storage sub-devices connected in parallel (capacitor unit Cu includes storage capacitor Cs and common capacitor Cm with transistor M3 connected in parallel [0039,0040,0045-0047]), each voltage stabilizing storage sub-device of the at least two 

Wang fails to specifically teach 
 a switch device wherein in each voltage stabilizing storage sub-device the switch device is connected between the capacitor and the driving device. 

However, Zhang teaches wherein said
a switch device (S2 Fig.3) wherein in each voltage stabilizing storage sub-device (the voltage stabilizing unit comprises a third transistor TFT3 and a second storage capacitor C2; and the driving unit comprises a driving transistor DTFT) the switch device is connected between the capacitor (C2 Fig.3) and the driving device ([0075], DTFT Fig.3). 
Therefore, it would have been obvious to one ordinary in the art before the effective filing date to combine Wang apparatus with the teaching Zhang as shown above since it is an obvious choice of engineering.  

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang and further in view of Hwang (20200006401).
As to claim 8, Wang (Fig. 1) discloses the data writing device is electrically connected to a first scanning signal terminal, a data signal terminal and a first terminal of the driving device (transistor M2 has a control terminal which receives a first scan signal 
the voltage stabilizing storage device is electrically connected between a first power signal terminal and the control terminal of the driving device, and the switch device is electrically connected to a switch control signal terminal (capacitors Cs and Cm are connected between power signal ELVDD and control terminal of transistor M1 and the control terminal of switch M3 receives a control signal [0039,0040,0045-0047]); and 
a cathode of the light-emitting component is electrically connected to a second power signal terminal (cathode of OLED is connected to ELVSS [0048]).
Wang as modified by Zhang does not expressly disclose the pixel driving circuit further comprises a threshold compensation device and a light-emitting control device, wherein the threshold compensation device is configured for compensating a threshold voltage of the driving device to a control terminal of the driving device; wherein the light-emitting control device is configured for controlling the driving device to generate the driving current to flow into the light-emitting component; wherein the threshold compensation device is electrically connected to a second scanning signal terminal, a second terminal of the driving device and the control terminal of the driving device; wherein the light-emitting control device comprises a first light-emitting control device and a second light-emitting control device, the first light-emitting control device is electrically connected to a light-emitting control signal terminal, a first power signal terminal and a first terminal of the driving device; a second light-emitting control device is electrically connected to the light-emitting control signal terminal, a second terminal of the driving device and an anode of the light-emitting component.
Hwang (Fig. 2) discloses a threshold compensation device (transistor T3 [0091]) and a light-emitting control device (transistors T5 and T6 are emission control transistors [0075,0076]), wherein the threshold compensation device is configured for compensating a threshold voltage of the driving device to a control terminal of the driving device (transistor T3 compensates threshold voltage of transistor T1 [0091,0094]); wherein 
the light-emitting control device is configured for controlling the driving device to generate the driving current to flow into the light-emitting component (transistors T5 and T6 connect ELVDD to the anode of the OLED allowing current flow when emission is desired [0075-0077]); wherein 
wherein the threshold compensation device is electrically connected to a second scanning signal terminal, a second terminal of the driving device and the control terminal of the driving device (transistor T3 is diode connected between control terminal of transistor T1 and a second terminal of T1 and has a control terminal receiving a scan signal from GWL [0091,0094]); wherein 
the light-emitting control device comprises a first light-emitting control device (transistor T5) and a second light-emitting control device (transistor T6), the first light-emitting control device is electrically connected to a light-emitting control signal terminal, a first power signal terminal and a first terminal of the driving device (transistor T5 has a control terminal connected to an emission control signal, a first terminal connected to ELVDD, and a second terminal connected to a first terminal of driving transistor T1 [0075]); 
a second light-emitting control device is electrically connected to the light-emitting control signal terminal, a second terminal of the driving device and an anode of 
Therefore, before the effective filing date, it would have been obvious for a person of ordinary skill in the art to have provided threshold compensation and light emitting control as taught by Hwang in the device of Wang as modified by Zhang. The suggestion/motivation would have been to improve image uniformity and reproduction with fewer image flaws [0002,0006-0008,0103].

As to claim 6, Wang as modified by Zhang does not explicitly disclose capacitors in the at least two voltage stabilizing storage sub-devices have different capacitances. 
Hwang (Fig. 2) discloses capacitors in the at least two voltage stabilizing storage sub-devices have different capacitances (storage capacitance of a first capacitor is greater than that of a second capacitor [0144,0145]).
Therefore, before the effective filing date, it would have been obvious for a person of ordinary skill in the art to have used different capacitances as taught by Hwang in the device of Wang as modified by Zhang. The suggestion/motivation would have been to improve image uniformity and reproduction with fewer image flaws [0002,0006-0008,0103] and improve response rate [0145].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang, and further in view of Chiang (20200221554).
As to claim 3, Wang as modified by Zhang does not explicitly disclose the capacitor in the each voltage stabilizing storage sub-device has a same capacitance. 
Chiang discloses first and second capacitors have a same capacitance (capacitances of capacitors Cgs1 and Cgs2 are substantially equal [0024]).
Therefore, before the effective filing date,, it would have been obvious for a person of ordinary skill in the art to have allowed same capacitances as taught by Chiang in the device of Wang as modified by Zhang. The suggestion/motivation would have been to reduce the variance of parts required for manufacture and therefore reduce the cost.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner








/INSA SADIO/Primary Examiner, Art Unit 2628